— Judgment unanimously affirmed.
Memorandum: Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference we find that the evidence was legally sufficient to support the defendant’s convictions for criminal mischief in the third degree (Penal Law § 145.05) and attempted grand larceny in the third degree (Penal Law §§ 110.00, 155.30 [1]). Further, defendant’s claims of prosecutorial misconduct are not properly preserved for our review (CPL 470.05 [2]), and we decline to exercise our discretion to review them in the interests of justice (CPL 470.15 [6]). (Appeal from judgment of Onondaga County Court, Burke, J. — criminal mischief, third degree, and attempted grand larceny, third degree.) Present— Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.